1                                  UNITED STATES DISTRICT COURT
2                                         DISTRICT OF NEVADA
3     STEVEN CITY BROOMFIELD,                                 Case No. 3:18-cv-00184-MMD-WGC
4                                                Plaintiff                   ORDER
5                v.
6     ROMEO ARANAS et al.,
7     The Cour
                                             Defendants
8
9    I.          DISCUSSION

10               The Court denies Plaintiff’s motion for return copies of e-file attachments (ECF No.

11   4). The Court cannot provide copies or mailing service for parties, even indigent plaintiffs

12   proceeding in forma pauperis. If Plaintiff wishes to receive copies of electronically filed

13   documents from the Court, the cost is $0.10 per page. Nev. LR IC 1-1(i)(5).

14               Plaintiff has filed a motion to extend his copy work limit. (ECF No. 5). An inmate

15   has no constitutional right to free photocopying. Johnson v. Moore, 948 F.2d 517, 521

16   (9th Cir. 1991). Pursuant to NDOC administrative regulation 722.01(7)(D), inmates “can

17   only accrue a maximum of $100 debt for copy work expenses for all cases, not per case.”

18   In this district, courts have found that they can order a prison to provide limited

19   photocopying when it is necessary for an inmate to provide copies to the court and other

20   parties. See Allen v. Clark Cnty. Det. Ctr., 2:10-CV-00857-RLH, 2011 WL 886343, *2 (D.

21   Nev. Mar. 11, 2011). In this case, the Court denies Plaintiff’s motion at this time. Plaintiff

22   may renew this motion if Plaintiff’s complaint survives screening.

23               Moreover, the Court notes that Plaintiff’s case is in line for screening and that the

24   Court will issue a screening order in due course.

25   II.         CONCLUSION

26               For the foregoing reasons, it is ordered that the motion for return copies (ECF No.

27   4) is denied.

28               It is further ordered that the motion to extend prison copy work limit (ECF No. 5) is
1    denied.
2
3          DATED: January 22, 2019.
4
5                                     UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                      -2-
